Title: From Benjamin Franklin to Thomas Cushing, 27 July 1774
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, July 27. 1774
The last Line I have been favour’d with from you, is of the 30th of April. I have since written to you several times. I hope our Correspondence is not intercepted.
This serves to cover a Pamphlet or two just published here; of which I shall send you a Number, as I think it may be of Use in America to see what Sentiments are entertain’d here: And believing they maybe of Use here, I have been at some Expence in promoting the Publication. With great Respect, I am, Sir, Your most obedient humble Servant
B Franklin
 
Addressed: To / The honble. Thos. Cushing, Esqr / Boston
Endorsed: Benja Franklin Esq  London July 27. 1774
